DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2022 has been entered.
 
Applicant’s cancellation of claims 2 and 5, and amendment of claim 1, in the paper of 5/30/2022, is acknowledged.  Applicants' arguments filed on 5/30/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 6-8 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of the Species of: Species Group 1: Malate dehydrogenase derived from C. glutamicum (SEQ ID NO:40) and Species Group 2: Mannheimia sp., in the paper of 10/15/2021, is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in that the recitation: “and genes encoding malate dehydrogenase present in a genome of Mannheimia succiniciproducens PALK (KCTC10973BP) are deleted” in that it is unclear and confusing in the reference to  “genes” encoding malate dehydrogenases as it is unclear that more than a single gene exists that encodes the malate dehydrogenase of Mannheimia succiniciproducens PALK (KCTC10973BP).  Further the recitation is unclear and confusing in the reference to “a genome” of Mannheimia succiniciproducens PALK (KCTC10973BP).  It is believed that Mannheimia succiniciproducens PALK (KCTC10973BP) only has a single genome and thus the reference to “a genome” should be “the genome”.
Appropriate amendment and/or comment is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claim 1 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is noted that the claimed mutant microorganism requires Mannheimia succiniciproducens PALK (KCTC10973BP) as recited in said claim. Since the strains (claimed with deposit numbers) is essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The claimed strains are not fully disclosed, nor have all their construction been shown to be publicly known and freely available.  The enablement requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the strains.  The disclosure does not disclose a repeatable process to obtain the strains and it is not apparent if the strains are readily available to the public.  Accordingly, it is deemed that a deposit of these plasmids should have been made in accordance with 37 CFR 1.801-1.809.
If the deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
1. during the pendency of this application , access to the invention will be afforded to the Commissioner upon request;
2. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;

3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
4. the deposit will be replaced if it should ever become inviable.

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Molenaar et al.  US Patent No: 6,995,002 is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 5/30/2022.

Claim Rejections - 35 USC § 103
The rejection of claims 2, 8 under 35 U.S.C. 103 as being unpatentable over Molenaar et al. US Patent No: 6,995,002, as applied to claims 1, 6-7  above, and further in view of Lee et al., US Patent No: 8,691,516 is withdrawn based upon applicants amendment of the claims and arguments presented in the paper of 5/30/2022.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
8/29/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652